1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     MARC ANTHONY COLON,                                Case No. 3:18-cv-00490-MMD-CBC

7                                   Petitioner,                         ORDER
             v.
8
      R. BAKER, et al.,
9
                                Respondents.
10

11          Petitioner, who is in the custody of the Nevada Department of Corrections, has

12   submitted an application to proceed in forma pauperis (ECF No. 1) and a petition for a writ

13   of habeas corpus. He did not include with his application (ECF No. 1) a financial certificate

14   and a copy of his inmate account statement, as required by 28 U.S.C. § 1915(a)(2) and

15   Local Rule LR 1-2.

16          It is therefore ordered that his application to proceed in forma pauperis (ECF No.

17   1) is denied without prejudice.

18          It is further ordered that Petitioner shall file another application for leave to proceed

19   in forma pauperis, accompanied by a signed financial certificate and a statement of his

20   inmate account. The Clerk of Court shall send petitioner a blank application form for

21   incarcerated litigants. In the alternative, Petitioner shall make the necessary arrangements

22   to pay the filing fee of five dollars ($5.00), and file a new petition accompanied by a copy

23   of this order. Petitioner has thirty days from the date that this order is entered to comply.

24   Failure to comply will result in the dismissal of this action.

25          DATED THIS 17th day of October 2018.

26

27
                                                         MIRANDA M. DU
28                                                       UNITED STATES DISTRICT JUDGE
